George, J.
This case is in principle controlled by Glover v. Newsome, 134 Ga. 375 (67 S. E. 935), where it was held that “An interlocutory injunction which, if enforced, would result in the dispossession of the *513defendant and the admission of the plaintiff into possession of the premises in controversy, is in legal effect a mandatory injunction; and the relief afforded by this injunctive order is not, under our law, within the proper. scope of the writ of injunction. ” It is distinguishable on its facts from the cases of Mackenzie v. Minis, 132 Ga. 323 (63 S. E. 900, 23 L. R. A. (N. S.) 1003, 16 Ann. Cas. 723), Collins Brothers Co. v. Georgia Hotel Co., 142 Ga. 703 (83 S. E. 660), and Marshall v. Matthews, 149 Ga. 370 (100 S. E. 103). It was therefore error to enjoin the defendants, who were in actual possession and asserting title, from further trespassing upon the land in dispute, from holding possession of the same, and from keeping their property and effects thereon.
No. 1464.
November 14, 1919.
Injunction. Before Judge Thomas. Brooks superior court. April 26, 191.9.
J. J. Murray, for plaintiffs in error. Branch & Snow, contra.

Judgment reversed.


All the Justices concur, except Atkinson, J., absent.